Citation Nr: 1014183	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-35 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left acoustic 
neuroma, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a right eye 
disorder, to include blindness, claimed as secondary to left 
acoustic neuroma.

3.  Entitlement to service connection for squamous cell and 
basal cell skin cancer, to include consideration as secondary 
to herbicide exposure.

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to service connection for left ear hearing 
loss.

6.  Entitlement to service connection for tinnitus.  

7.  Whether new and material evidence has been presented to 
reopen a service connection claim for hypertension.  

REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to October 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The issues of entitlement to service connection for (i) left 
acoustic neuroma, to include as secondary to herbicide 
exposure, (ii) a right eye disorder, to include blindness, 
claimed as secondary to left acoustic neuroma, (iii) squamous 
cell and basal cell skin cancer, to include consideration as 
secondary to herbicide exposure, (iv) left ear hearing loss, 
(v) tinnitus, and (vi) whether new and material evidence has 
been presented to reopen a service connection claim for 
hypertension, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Right ear hearing loss was not present during service, was 
not manifest within a year after separation from service, and 
current hearing loss did not develop as a result of any 
incident during service, including exposure to noise.

CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in a March 2007 letter, which 
was provided before the adjudication of the claim.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's service and post service treatment records and 
relevant medical statements were obtained, and he declined a 
hearing on this matter.  Additionally, the Veteran was 
provided with a VA examination related to his claim and an 
appropriate medical opinion was provided.  Further, the Board 
does not have notice of any additional evidence which is 
relevant that the VA has failed to obtain.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain the evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to develop evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
an organic disease of the central nervous system, is manifest 
to a compensable degree within one year after separation from 
service the disorder may be presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The Veteran seeks service connection for right ear hearing 
loss.  Specifically, the Veteran maintains that significant 
in-service noise exposure, without ear protection, caused his 
current right ear hearing loss.

The Veteran's June 1963 enlistment examination noted no 
abnormalities associated with his ears and his hearing was 
normal.  In September 1965, the Veteran underwent another 
physical examination and his ears and hearing were normal, 
aside from hearing loss at 6000 hertz.  Upon separation in 
July 1966, the Veteran's ears had no noted abnormalities and 
his hearing at all frequencies was normal.  The Veteran's 
service treatment records do not reflect any ear related 
treatment or complaints.

A September 2003 private operation report details the 
Veteran's first treatment for any hearing loss disorder.  At 
this time, the private medical professional examined the 
Veteran's ears and hearing, diagnosing left ear hearing loss.  
Significantly, at this time no right ear hearing loss was 
diagnosed.

In an effort to assist the Veteran substantiate his claim, he 
was provided a VA audiological examination in June 2007.  
During this examination, the examiner reviewed the Veteran's 
service and post-service treatment records, recorded the 
Veteran's account of in-service noise exposure, and conducted 
an appropriate audiological examination.  Based on the 
results of the audiological examination the examiner 
diagnosed mild-to-moderately severe right ear sensorineural 
hearing loss.  Relying on the Veteran's account of his 
disorder and the medical evidence of record, the examiner 
opined that the Veteran's right ear hearing loss was not 
likely related to in-service acoustic trauma and was "likely 
due to the aging process."  

In analyzing the foregoing evidence, the Board has considered 
the Veteran's statements that his current right ear hearing 
loss is related to in-service acoustic trauma.  However, lay 
persons, such as the Veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, his 
opinion alone is insufficient to provide the necessary nexus 
between his current right ear hearing loss and his military 
service, or any incident therein.  

The first post service diagnosis, or documented complaint, of 
right ear hearing loss was at the Veteran's June 2007 VA 
audiological examination, placing the first documented 
complaints, or diagnosis, of right ear hearing loss 
approximately forty-one years (1966-2007) after service.  The 
significant gap between the Veteran's separation from service 
and his first post-service diagnosis tends to weigh against 
the Veteran's claims of continuity of symptomatology.  See 
Maxon v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000).  

Further, the only medical opinion of record that addresses 
the etiology of the Veteran's right ear hearing loss found 
that it was not related to his military service.   Although 
numerous treatment records related to the Veteran's left ear 
are of record, none diagnose right ear hearing loss or 
document any related complaints.  The June 2007 VA examiner 
specifically (i) considered the Veteran's account of in-
service and post service noise exposure, (ii) examined the 
medical evidence of record, and (iii) conducted an 
appropriate audiological examination.  Upon considering all 
of these factors, the examiner indicated the Veteran's right 
ear hearing loss was not likely related to military service, 
but was more likely do to the aging process.  

Therefore, the Board finds that the weight of the evidence 
fails to show that the Veteran's current right ear hearing 
loss was manifest in service, or within a year after 
separation from service.  As such, there is no doubt to be 
resolved, and the Veteran's appeal is denied.


ORDER

Service connection for right ear hearing loss is denied.




REMAND

In order to appeal a RO rating decision to the Board, certain 
procedural steps must be followed to grant the Board 
jurisdiction to review the case.  First, once a rating 
decision issues, the Veteran or his or her representative 
must file a timely notice of disagreement; so long as the 
issues being appealed are clear, the AOJ by law must then 
issue a statement of the case (SOC); finally, to convey 
jurisdiction to hear the case on the Board, the Veteran must 
file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 
20.200, 20.201, 20.302(a).  

The Veteran's claim of whether new and material evidence has 
been presented to reopen a service connection claim for 
hypertension was denied by a July 2008 rating decision.  In 
his October 2008 substantive appeal, the Veteran indicated 
his hypertension began in service.

The Veteran's statement voiced clear disagreement with the 
conclusion of the July 2008 rating decision; and, because no 
special wording is required for a NOD, this statement is 
considered to be a NOD with regard to the issue of 
entitlement to service connection for tinnitus.  See 38 
C.F.R. §§ 20.201, 20.302(a).  The NOD is still pending; and 
it is therefore proper to remand this claim because the 
Veteran has not been provided a SOC on this issue.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

In May 2007, a VA herbicide examination was provided to 
address the Veteran's claims of entitlement to service 
connection for left acoustic neuroma and skin cancer, as 
secondary to herbicide exposure.  Although the Veteran seeks 
service connection for disorders that are not considered 
presumptively related to herbicide exposure, service 
connection may still be established based on competent 
evidence, relating the disorders to military service.  See 
38 C.F.R. § 3.309(e); Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The May 2007 VA examination report reflects the 
examiner's transcription of the Veteran's theory of what 
caused his left acoustic neuroma and skin cancer, without 
providing any medical enhancement.  Without a medical opinion 
related to the Veteran's claims the Board has insufficient 
information to properly evaluate the Veteran's claims, 
without improperly exercising independent medical judgment.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  
Accordingly, the Veteran should be provided another VA 
examination and an appropriate medical opinion provided.  

The Veteran maintains that while in-service he sustained an 
injury to his right eye and was exposed to herbicides, and 
together these events resulted in his currently diagnosed 
left acoustic neuroma and right eye blindness.  The Veteran's 
June 1963 enlistment examination noted an injury to his right 
eye, prior to enlistment, resulting in decreased vision.  A 
November 1964 service treatment record documents the 
Veteran's decreased right eye vision, secondary to an in-
service trauma.  Additionally, recent private treatment 
documents confirm the Veteran's diagnosis with right eye 
blindness.  Given (i) the notation of a right eye defect and 
decreased right eye vision at entry, (ii) the presence of an 
in-service right eye injury, and (iii) a currently diagnosed 
disorder, the Veteran should be provided with a VA 
examination to determine if any currently diagnosed right eye 
disorder, to include blindness, is related to, or was 
aggravated by, military service or any incident therein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination). 

In an October 2008 statement, the Veteran reported receiving 
skin cancer treatment at a private hospital months after 
separation.  Records of this nature may prove helpful to the 
Veteran's claims and VA should attempt to obtain these 
records.  The Board acknowledges the Veteran's equivocal 
statement related to the possible destruction of these 
records, but his statement still raises the possibly that 
private hospitalization records may exist.  Additionally, a 
June 2007 VA initial outpatient treatment record indicates 
the Veteran is treated by a private care physician, a private 
dermatologist, and a private neurosurgeon, and VA should 
contact the Veteran to determine if any of these records are 
relevant to his present claims.  This being the case, and in 
light of VA's duty-to-assist, efforts should be undertaken to 
attempt to obtain these private records and/or confirm their 
destruction.  38 U.S.C. § 5103A.

Moreover, the Board finds that additional VA treatment 
records, relevant to the Veteran's claims, may exist, which 
have not been obtained.  In a July 1977 statement, the 
Veteran indicated he was treated at the VA Medical Facility 
in Lexington, Kentucky and the Board finds that these records 
may reference treatment for skin cancer.  The Veteran also 
relayed, in a September 2007 statement, his account of 
receiving treatment, related to his claims on appeal, at the 
VA Medical Facility in Jacksonville, Florida.  These 
statements adequately identify records, possibly beneficial 
to the Veteran's claims, which VA has an obligation to 
attempt to obtain.  38 U.S.C. § 5103A; see also Loving v. 
Nicholson, 19 Vet.App. 96, 103 (2005).

Taking into consideration the development outlined above, the 
Board finds that the Veteran's service connection claims for 
left ear hearing loss and tinnitus are inextricably 
intertwined with the remanded claims.  Consequently, the 
Board must defer adjudication of these claims, pending 
completion of the remand instructions.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the 
case concerning the claim of whether new 
and material evidence has been presented 
to reopen a service connection for 
hypertension.  The Veteran, and his 
representative, should be informed of the 
period of time within which a substantive 
appeal must be filed to perfect his appeal 
to the Board concerning this issue.  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

2.  The AMC/RO should contact the Veteran 
to determine the approximate dates he 
received treatment at the indicated 
private hospital and/or provider, as 
referred to in his October 2008 statement.  
Further, the AMC/RO should request the 
Veteran furnish the necessary information 
related to any private treatment records 
relevant to his claims.  Then the AMC/RO 
should obtain the proper release and 
attempt to obtain these private medical 
records.  All development efforts should 
be in writing, and associated with the 
claims folder.

3.  The AMC/RO should request all of the 
Veteran's hospitalization and treatment 
records from the VA Medical Facilities in 
(i) Lexington, Kentucky, dated on or after 
July 1977, and (ii) Jacksonville, Florida, 
dated in and after 2007.  If records from 
this era are maintained at another 
facility, requests should be made to the 
appropriate repository.  Efforts to obtain 
records from a Federal department or 
agency should end only if VA concludes 
that the records sought do not exist, that 
further efforts to obtain those records 
would be futile, or where the Federal 
department or agency advises VA that the 
requested records do not exist or the 
custodian does not have them.  Any 
negative response should be in writing, 
and associated with the claims folder.  

4.  The Veteran should be scheduled for VA 
examination(s) to determine the etiology 
of his (i) left acoustic neuroma and (ii) 
squamous cell and basal cell skin cancer.  
The claims folder should be made available 
to and reviewed by the respective 
examiners before the examination.  The 
examiner should record the full history of 
the respective disorder, including the 
Veteran's own, credible and competent, 
account of the etiology of his 
disabilities, and specifically opine as to 
whether it is at least as likely as not 
(50 percent or greater) that any currently 
left acoustic neuroma, squamous cell, 
and/or basal cell skin cancer, is related 
to the Veteran's military service, to 
include exposure to herbicides.  The 
requested opinion and rationale should be 
clearly stated.  The examiner should 
specifically address (i) the Veteran's 
October 2008 description of skin cancer 
and symptoms and (ii) the March 2008 
statement of the Veteran's spouse.  If any 
studies are necessary, they should be 
performed and all findings reported in 
detail.

5.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the etiology of any right eye disorder, to 
include blindness.  The claims folder 
should be made available to and reviewed 
by the examiner before the examination.  A 
complete rationale should be provided for 
any opinions expressed.

The examiner should specifically comment 
as to the likelihood that any current 
right eye disorder, to include blindness, 
is the same as, or related to, the right 
eye disorder noted at the time of the 
Veteran's June 1963 entry into service.  
If any right eye disorder(s) is the same, 
or related to, the right eye disorder 
noted upon entry, the examiner should 
provide an opinion as to whether the 
military service, or any incident therein, 
permanently aggravated the eye disorder 
beyond its natural progression.  In doing 
so, the examiner should address whether 
the Veteran's eye sight was shown to be 
worse at separation than it was at 
enlistment.

If the examiner determines that any 
current right eye disorder(s), to include 
blindness, is not the same as, or related 
to, the right eye disorder noted at entry, 
then the examiner should determine whether 
it is at least as likely as not (50 
percent or greater) that the current eye 
disorder either began during or was caused 
by the Veteran's military service, to 
include the injury noted in November 1964.  

The examiner should also address the 
impact, if any, the Veteran's diagnosed 
left acoustic neuroma has on any currently 
found right eye disorder(s), to include 
blindness.  Additionally, the examiner 
should attempt to reconcile any provided 
opinion with the medical evidence and 
opinions already of records, to include 
the May 2007 VA herbicide examination 
report.  

If the examiner feels that the questions 
are impossible to answer without resort to 
speculation, this should be stated with a 
clear reason for such conclusion.  If any 
studies are necessary, they should be 
performed and all findings reported in 
detail.

6.  The AMC/RO should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


